NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RICHARD JOHN DIRENZO,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4447
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Mary M. Handsel,
Judge.

Richard John Direnzo, pro se.


PER CURIAM.

             Affirmed. See Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Sweet

v. State, 987 So. 2d 747 (Fla. 2d DCA 2008); Blocker v. State, 968 So. 2d 686 (Fla. 2d

DCA 2007); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Shortridge v. State,

884 So. 2d 321 (Fla. 2d DCA 2004); Haynes v. State, 106 So. 3d 481 (Fla. 5th DCA

2013); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA 2002).


SILBERMAN, MORRIS, and SALARIO,JJ., Concur.